Citation Nr: 1419657	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-04 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to coronary artery disease and diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for hypertension.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in June 2012.  A copy of the hearing transcript has been associated with the claims file.

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hypertension is secondary to his service-connected coronary artery disease.  In developing his claim, he was afforded VA examinations in March 2010 and July 2011 to address the relationship, if any, between these two conditions.  The opinions generated from these examinations concluded, with adequate supporting explanation, that hypertension was not proximately due to coronary artery disease.

The March 2010 VA examiner did not adequately address wither the Veteran's hypertension was aggravated by his service-connected coronary artery disease.  Further, the July 2011 examiner also stated that hypertension was not caused or aggravated by the Veteran's service-connected diabetes.  The rationale for this conclusion was that diabetes was diagnosed many years after hypertension.  While this explanation adequately addresses why hypertension was not caused by diabetes, it is not clear why this reasoning would support a finding that hypertension was not aggravated by diabetes. 

The Veteran has not asserted at any time that his hypertension is secondary to diabetes.  However, as this argument has been raised by the record, it must be addressed.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process).  To that end, a supplemental VA opinion must be obtained which adequately addresses whether hypertension is aggravated by service-connected diabetes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As the claim is being remanded, the Veteran's most recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records for the period from January 2012 through the present and associate them with the claims file.

2.  Forward the Veteran's claims file to an appropriate VA examiner for an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension is aggravated by his service-connected coronary artery disease and/or diabetes.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a) If it is determined that an additional examination of the Veteran is necessary in order to render this opinion, one is to be scheduled.

b) Following a review of the claims file and an examination of the Veteran, if warranted, the examiner is to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed hypertension is aggravated by his service-connected coronary artery disease and/or diabetes mellitus.

The term "aggravation" in this context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

c) If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison.

d) The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



